Citation Nr: 0948206	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  99-13 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), to include as due to an in-service 
personal assault.

4.  Entitlement to service connection for a psychiatric 
disability, other than PTSD.

5.  Entitlement to service connection for bilateral hip 
disability.

6.  Entitlement to service connection for a right shoulder 
disability.

7 Entitlement to service connection for a low back 
disability.

8.  Entitlement to service connection for bilateral hand 
disability.

9.  Entitlement to a compensable evaluation for a service-
connected left knee disability, prior to May 31, 2007.

10.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected left knee disability, from May 31, 2007.

11.  Entitlement to a compensable initial evaluation for 
residuals of a fracture of the right fifth finger.

12.  Entitlement to a 10 percent disability evaluation for 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324, prior to May 31, 2007.

13.  Entitlement to a 10 percent disability evaluation for 
multiple noncompensable service-connected disabilities under 
38 C.F.R. § 3.324, from May 31, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION
	
The Veteran had active service from February 1982 to April 
1984.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
PTSD, a neck disability and a low back disability, and 
continued the denials of the claims for service connection 
for a bilateral hand disability, a bilateral hip disability, 
a left ankle disability and a right shoulder disability.  In 
addition, the RO granted service connection for residuals of 
a fracture of the right fifth finger, and assigned a 
noncompensable evaluation, effective from June 23, 1993.  The 
December 1998 rating action also denied the Veteran's claim 
for a compensable evaluation for a left knee disability and 
the claim for a 10 percent evaluation under the provisions of 
38 C.F.R. § 3.324.

This case was previously before the Board in March 2001 and 
again in April 2004, at which times it was remanded to ensure 
due process and to obtain additional evidence.  In the April 
2004 decision, the Board determined that new and material 
evidence had been received to reopen claims for service 
connection for low back, bilateral hand, bilateral hip and 
right shoulder disabilities.  The case was also before the 
Board on June 14, 2006, at which time each of the appealed 
issues were denied.  However, in a July 27, 2007 decision, 
the Board vacated the June 14, 2006 Board decision.  
Thereafter, in another decision dated on the same day, the 
Board, after a de novo review of the case, remanded the 
issues on appeal for further development.

In an April 2009 rating decision, the RO increased the 
evaluation for the Veteran's service-connected left knee 
disability from noncompensable to 10 percent disabling, 
effective May 31, 2007.  As the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, such claim remains in controversy since less than 
the maximum benefit available was awarded.  See AB v. Brown, 
6 Vet. App. 35 (1993).

At an April 2000 hearing before the undersigned Veterans Law 
Judge, the Veteran raised a claim of entitlement to service 
connection for a left hip disability as secondary to service-
connected left knee disability.  (Transcript at page 15.)  
The matter of secondary service connection has not been 
adjudicated by the RO, and as such, not developed for 
appellate consideration.  While normally such matter may be 
construed as inextricably intertwined with the bilateral hip 
direct service connection issue on appeal, as discussed 
below, there is no current demonstration of any hip 
disability.  As such, the Veteran is not prejudiced by 
referral, and not remand, of the left hip secondary service 
connection claim to the RO for appropriate action.  Hence, 
the claim for secondary service connection for left hip 
disability will not be addressed in this Board decision as it 
is not developed for appellate consideration.

The issues of entitlement to service connection for a low 
back disability, bilateral hand disability, and a pyschiatric 
disability, other than PTSD, and entitlement to an evaluation 
in excess of 10 percent for a service-connected left knee 
disability, from May 31, 2007, and entitlement to a 10 
percent evaluation for multiple noncompensable service-
connected disabilities under 38 C.F.R. § 3.324 prior to May 
31, 2007, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated in August 1997, the RO denied 
service connection for a left ankle disability.  The Veteran 
was notified of this decision and of her right to appeal, but 
a timely appeal was not filed.

2.  The evidence added to the record since the August 1997 
determination is cumulative of the evidence previously 
considered with regard to service connection for a left ankle 
disability, does not bear directly and substantially upon the 
specific matter under consideration and is not of such 
significance that it must considered in order to fairly 
decide the merits of the claim for service connection.

3.  The competent clinical evidence of record demonstrates 
that a neck disability was initially demonstrated years after 
service, and has not been shown by competent evidence to be 
causally related to the Veteran's active service.

4.  The competent clinical evidence of record demonstrates 
that a right hip disability was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the Veteran's active service.

5.  The competent clinical evidence of record demonstrates 
that a right shoulder disability was initially demonstrated 
years after service, and has not been shown by competent 
evidence to be causally related to the Veteran's active 
service.

6.  The competent clinical evidence of record does not 
demonstrate that the Veteran has a currently diagnosed left 
hip disability.

7.  The competent clinical evidence of record does not 
demonstrate that the Veteran has a current diagnosis of PTSD.

8.  The competent evidence of record demonstrates that, for 
the period prior to May 31, 2007, the Veteran's service-
connected left knee disability has been manifested by pain, 
with limitation of flexion no worse than to 125 degrees, with 
full extension, and without objective evidence of 
instability.

9.  The competent clinical evidence of record demonstrates 
that, throughout the rating period on appeal, the Veteran's 
residuals of a fracture of the right fifth finger is 
manifested by a complaint of pain, without demonstration of 
limitation of motion or functional impairment comparable to 
ankylosis. 

10.  From May 31, 2007, the Veteran has been awarded a 
compensable evaluation for her service-connected left knee 
disability.
 



CONCLUSIONS OF LAW

1.  The RO's decision of August 1997, which denied service 
connection for a left ankle disability, is final.  38 
U.S.C.A.§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2009).

2.  The evidence received since the August 1997 rating 
decision is not new and material to reopen the Veteran's 
claim for service connection for a left ankle disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).

3.  A neck disability was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

4.  PTSD, to include as based on in-service personal assault, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).

5.  Bilateral hip disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

6.  A right shoulder disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1131, 5107 (West 
2002); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309 (2009).

7.  Prior to May 31, 2007, the criteria for a compensable 
rating for left knee chondromalacia with arthritis have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5258, 5260, 5261, 5262 (2009).

8.  The criteria for an initial compensable evaluation for 
residuals of a fracture of the right fifth finger have not 
been met. 38 U.S.C.A. § 1155, 2107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5227 
(2009)

9.  From May 31, 2007, the claim for entitlement to a 10 
percent disability rating for multiple noncompensable 
service-connected disabilities is dismissed. 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 3.324 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned in the award of the 
benefit sought.

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Further, in providing 
instruction as to what information would be considered "new 
and material", the Court indicated that "material" 
evidence would include (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  
"New" evidence would be considered new only if it had not 
been submitted previously to VA and was neither "cumulative 
nor redundant" of evidence already in the record.  

With respect to the multiple noncompensable rating claim, and 
the service connection and new and material evidence issues 
on appeal, as well as the issue of entitlement to an 
increased evaluation for a service-connected left knee 
disability, VA issued VCAA notice letters in May 2004, 
December 2004, August 2007, and January 2009 from the agency 
of original jurisdiction (AOJ) to the appellant that informed 
her of what evidence was required to substantiate the claims 
and of her and VA's respective duties for obtaining evidence.  
She was also notified that a disability rating and effective 
date will be assigned in event of award of any benefit sought 
per Dingess/Hartman.  The Veteran was also informed of what 
new and material evidence could be submitted to reopen her 
claim for service connection for a left ankle disability, 
what type of evidence would qualify as "new" evidence, and 
per the requirements set forth in Kent, specifically informed 
her of what evidence would be necessary to substantiate the 
element or elements required to establish the left ankle 
claim that were found insufficient in the previous denial.  

With respect to the issue of entitlement to a compensable 
initial evaluation for residuals of a right fifth finger 
fracture, because the December 1998 rating decision granted 
service connection for the disability on appeal, such claim 
is now substantiated.  As such, her filing of a notice of 
disagreement as to the initial ratings assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the Veteran's appeal as to the initial 
rating assignments here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the Veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here because the March 1999 
Statement of the Case and January 2006 Supplemental Statement 
of the Case set forth the relevant diagnostic codes (DC) for 
the disability at issue, and included a description of the 
rating formulas under those diagnostic codes.  Thus, the 
appellant has been informed of what was needed to achieve a 
higher schedular rating.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher evaluation for her service-connected residuals of a 
right fifth finger fracture.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notice was 
issued after the AOJ decision that is the basis of this 
appeal.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  Moreover, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices.  Therefore, although complete notice was not 
provided to the appellant until after the initial 
adjudication, the appeal was readjudicated thereafter, and 
the appellant has not been prejudiced thereby.  The actions 
taken by VA have essentially cured the error in the timing of 
notice.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private and VA 
treatment records, and reports of VA examination.  
Additionally, the claims file contains the Veteran's 
statements in support of her claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

With respect to the service connection and increased rating 
issues on appeal, VA examinations and opinions were obtained.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations and opinions obtained in this case 
are more than adequate, because the examiners elicited 
substantial information regarding the Veteran's medical 
history and symptoms and completed an objective examination 
of him which provided information relevant to the Diagnostic 
Codes rating criteria. Further, the examiners provided 
complete rationales for the opinions stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

With respect to the Veteran's new and material evidence 
claim, the Board  notes that VA does not have a duty to 
provide a VA examination if the claim is not reopened.  The 
VCAA explicitly states that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C.A. § 
5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to her claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

A.  New and Material Evidence -- Left Ankle Disability

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  

Pursuant to 38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.105 
(2009), a final decision by the RO may not thereafter be 
reopened and allowed, in the absence of clear and 
unmistakable error (CUE), except as provided by 38 U.S.C.A. § 
5108, which indicates that "[i]f new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, the [VA] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once an RO 
decision becomes final under section 7105(c), in the absence 
of CUE, and absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 C.F.R. § 3.105.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  

Under the provisions in effect prior to August 29, 2001, new 
and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a) 
(as in effect prior to August 29, 2001)

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.

The Veteran's claim for whether new and material evidence has 
been received to reopen a claim for entitlement to service 
connection for a left ankle disability was received in 
February 1998.  Therefore, the Board finds that the pre-
August 29, 2001 standard of review should be applied.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's left ankle disability, the 
record reflects that the Regional Office, in an August 1997 
decision, denied the Veteran's claim for service connection 
for a left ankle disability on the basis that there was no 
record of chronic treatment or complaint in service of a left 
ankle condition.  No appeal was taken from that 
determination, and there has been no allegation of CUE in 
that regard.  As such, it is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the August 1997 RO 
decision included the service treatment records and post-
service private and VA medical records.  The service 
treatment records are negative for complaints or findings of 
a left ankle disability.  The Board emphasizes that the 
separation examination in March 1984 demonstrated no 
abnormality of the left ankle.  Similarly, the post-service 
private medical records and a VA general medical examination 
in August 1984 failed to disclose the presence of any left 
ankle disability.  The RO, accordingly, denied the Veteran's 
claim on the basis that no left ankle disability was shown in 
service or thereafter.

The additional evidence consists of private and VA treatment 
records and VA examination reports. The Board acknowledges 
that in a December 2002 VA examination report, the Veteran 
described left ankle pain which had allegedly been present 
since service.  It is significant to point out, however, that 
the clinical examination revealed no abnormality.  Indeed, on 
physical examination, the examiner noted that the left ankle 
was normal looking without any deformity or swelling and that 
there was no tenderness, and that active and passive motions 
were full.  X-rays of the left ankle were also normal.  The 
examiner's diagnosis was subjective complaints of left ankle 
pain.

The fact remains that there is no competent medical evidence 
that demonstrates the presence of a left ankle disability 
either during service or currently.  The Board finds that the 
additional evidence, considered in conjunction with the 
record as a whole, is merely cumulative and does not relate 
to the basis for the prior final denial.  The additional 
evidence, considered in conjunction with the record as a 
whole, provides no findings suggesting that the Veteran has a 
left ankle disability that is related to service.

Significantly, there is no competent medical evidence 
establishing the presence of a left ankle disability during 
service or at any time thereafter.  As such, the deficiency 
noted as the basis for the prior final denial remains 
unestablished.  There is no medical evidence suggesting that 
a left ankle disability has been documented.  Therefore, the 
Board concludes that the evidence is not new and material, 
and the claim for service connection for a left ankle 
disability is not reopened.

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service. This presumption 
is rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor. If the evidence establishes that 
the veteran was a prisoner of war (POW) under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner of war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f).

If a post-traumatic stress disorder is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise 
the VA of potential sources of such evidence. VA may submit 
any evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred. 38 C.F.R. § 
3.304(f)(3).

1.  Left Hip Disability

The Veteran's service treatment records do not demonstrate 
that she ever complained of, or was treated for, a left hip 
disability in service.  Further, the Veteran denied a history 
of arthritis, rheumatism, or bursitis or bone, joint, or 
other deformity on her March 1984 separation examination.  
Likewise, the examiner from such examination reported that 
the Veteran's spine and lower extremities were normal.

Further, with respect to a current disability, the clinical 
evidence of record does not demonstrate that the Veteran has 
been diagnosed with a current left hip disability.  To the 
extent that the record shows that the Veteran has reported 
that she experiences left hip pain, the Board notes that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Therefore, in the absence of any evidence to the contrary, 
the Board finds that the preponderance of the evidence is 
against a finding that the Veteran has a currently diagnosed 
left hip disability.

Accordingly, as the evidence of record does not demonstrate 
that the Veteran has current left hip disability, the Board 
concludes that an award of service connection on a direct 
incurrence basis is not justified.  Support for this 
conclusion is found in Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) where the Court found that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability and 
in the absence of proof of a present disability there can be 
no valid claim.  

In conclusion, although the Veteran asserts that she has a 
current left hip disability, she is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical diagnosis or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  She is competent to give evidence 
about what she experienced; for example, she is competent to 
report that she experiences certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The 
Board finds that the negative evidence of record is of 
greater probative value than the Veteran's statements in 
support of her claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
Veteran has a current left hip disability as a result of her 
service.  The Board has considered the doctrine of giving the 
benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2009), but does not find 
that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for a left hip disability, and 
the claim must be denied.

2.  Right Hip, Right Shoulder, and Neck Disabilities

The Veteran asserts that service connection is warranted for 
right hip, neck, and right shoulder disabilities.  

With respect to a current disability, post service private 
and VA treatment records and VA examination reports 
demonstrate that the Veteran complained of, and sought 
treatment for, right hip, cervical spine, and right shoulder 
disabilities.  Specifically, the Veteran's neck disability 
has been diagnosed as an acute cervical strain in November 
1998 and cervical spondylosis in April 1998 and December 
2002.  Further, her right shoulder disability has been 
variously diagnosed as a strain (February 1998), 
degeneration/tendiopathy (February 1998), impingement 
syndrome (March 1998) and tendinosis (February 2006).  
Likewise, a February 1998 private treatment record shows that 
the Veteran was diagnosed with a right hip contusion.

With respect to an in-service injury or disease, the Veteran 
has contended that such disabilities are due to an in-service 
assault that occurred in July 1983, when a former boyfriend 
threw a couch in the air and it came across her right 
shoulder and low back.  However, as discussed in greater 
detail below, the Veteran's service treatment records do not 
demonstrate that such event occurred.  Further, her service 
treatment records do not show that she ever complained of, or 
was treated for, a neck, right hip, or right shoulder 
disability.  Indeed, it was noted in the Veteran's March 1984 
separation examination report that the Veteran's neck, upper 
extremities, and lower extremities were normal. 

In adjudicating a claim, including as to continuity of 
symptomatology, the Board must assess the competence and 
credibility of the veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  The Board also has a duty to assess 
the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001). Although the Veteran 
asserts that her current neck, right hip, and right shoulder 
disabilities are related to service, she is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  She is competent to give evidence about 
what she experienced; for example, she is competent to report 
that she was assaulted in service and experienced neck, right 
hip, and right shoulder pain in service and continues to 
experience such pain.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board acknowledges that it 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  However, such lack of contemporaneous 
evidence is for consideration in determining credibility.

In this case, the Board notes that the lack of objective, 
clinical evidence of in-service complaints of, or treatment 
for, a neck, right hip, and/or right shoulder  disability or 
even a documentation of the Veteran's reported assault during 
service is highly significant and probative because service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . ."  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  Further, as the 
Veteran does not contend that her neck, right hip, and/or 
right shoulder disabilities was incurred in, or as result of, 
combat (per various statements of records as well as during 
her testimony during her April 2000 hearing, such incident 
occurred in 1983, which the Board notes was not during a 
period of war), the relaxed burden regarding an in-service 
incurrence of any injury, per 38 U.S.C.A. § 1154(b) (West 
2002), is not applicable, and the Veteran's statements, 
alone, regarding the onset of her neck, right shoulder, and 
right hip disabilities are not sufficient.  Thus, the Board 
finds that the lack of evidence in the record of an in-
service neck, right shoulder and/or right hip injury to be 
highly probative and is given a lot of weight and credibility 
because this was at a time contemporaneous to her service.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  
As such, the Board finds that any assertions by the Veteran 
as to the continuity of symptomatology of her neck, right 
shoulder, and/or right hip disability to be less than 
credible. 

The Board also points out that the competent clinical 
evidence of record does not demonstrate that the Veteran's 
neck, right shoulder, and right hip disabilities are related 
to service.  Indeed, a February 4, 1998 private treatment 
record shows that the Veteran, who was then a social worker 
for the State of Michigan, reported injuring her right 
shoulder and right hip at work on February 3, 1998.  
According to such record, the Veteran slipped on some salad 
dressing that was on the floor, which caused her to fall and 
land hard on her outstretched right hand, injuring her 
shoulder and landing hard on her right hip.  The Veteran also 
indicated that she did not have a history of a previous 
injury to her hip but did indicate a past medical history of 
a right shoulder injury, but that "she [was] not sure just 
when." (The Board notes that because the Veteran did not 
specifically reference her reported in-service incident in 
the February 4, 1998 treatment record, that it would be mere 
speculation to assume that the Veteran is referring to such 
incident as the cause of her past right shoulder injury).
 
Further, a December 2002 VA examination report shows that the 
examiner, after an examination of the Veteran and a review of 
the claims file, opined that with the kind of subjective 
manifestations that the Veteran had, it was not possible to 
provide any specific opinion about her subjective complaints 
of shoulder, neck, and hip areas.  The examiner also added 
that the Veteran's subjective manifestations were 
inconsistent in relation to objective findings as could be 
determined from radiological pictures and there was no 
evidence of muscle spasm, atrophy or swelling in the shoulder 
area.

Therefore, in the absence of any evidence to the contrary, 
the Board finds that there is simply no medical evidence of 
record that causally links the Veteran's current neck, right 
shoulder, and/or right hip disability to any incident of her 
service.  Accordingly, the Board finds that the Veteran is 
not entitled to a grant of service connection on a direct-
incurrence basis for her current neck, right shoulder, and/or 
right hip disabilities.

The Veteran could also be entitled to a grant of service 
connection on a presumptive basis, if her cervical spine or 
right shoulder arthritis became manifest to a degree of 10 
percent or more within one year from the date of termination 
of her period of service.  In this case, there is no evidence 
that the Veteran's current cervical spine or right shoulder 
arthritis was manifested to a compensable degree within one 
year of her 1984 separation from service.  Therefore, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection on a presumptive basis.

In conclusion, although the Veteran asserts that she has 
current neck, right shoulder, and/or right hip disabilities 
that are related to service, she is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  She is competent to give evidence about what she 
experienced; for example, she is competent to report that she 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the Veteran's current neck, right shoulder, 
and/or right hip disabilities are as a result of her service. 

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2009), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for neck, right shoulder, and right 
hip disabilities and the claims must be denied.

3.  PTSD, to include as due to personal in-service assault

The Veteran asserts that service connection is warranted for 
PTSD.  At the outset, the Board observes that the Veteran 
does not allege, and a review of her official military 
documentation contained in her claims file does not otherwise 
indicate, that she engaged in combat against enemy forces as 
contemplated by VA regulations.  Her DD Form 214 does not 
reflect that she received any decorations or medals 
indicative of involvement in combat.  And there is no other 
sufficient indication of combat service, either.  So the 
Board finds that she did not "engage in combat." 
Consequently, the evidentiary presumption of 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(f) does not apply.  See 
VAOPGCPREC 12-99.  Therefore, any alleged stressors in 
service must be independently verified, i.e., corroborated by 
objective credible supporting evidence.

The Veteran has described several stressors that allegedly 
occurred in service.   She claims that in 1982, she witnessed 
an ROTC officer drown in front of her and that she had 
nightmares for about two weeks.  She states that in the 
summer or fall of 1982, a sergeant made lewd remarks and 
sexual advances towards her and that she slammed a door in 
his face.  She asserts that he threatened her with reprisals. 
Finally, she insists that when she was stationed in Germany, 
a sergeant tried to rape her after she refused to have a 
sexual relationship with him.

However, with respect to a current disability, the competent 
evidence of record does not demonstrate that the Veteran has 
a current PTSD diagnosis.  Indeed, a November 1998 VA PTSD 
examination report shows that the examiner, after an 
evaluation of the Veteran, indicated that it did not appear 
that the Veteran met the full diagnostic criteria for PTSD at 
that time.  Likewise, a December 2002 VA PTSD examination 
report shows that the examiner, after an evaluation of the 
Veteran and a review of her claims file, indicated that the 
Veteran did not fully meet the diagnostic criteria for PTSD.  
Therefore, in the absence of any evidence to the contrary, 
the Board finds that the preponderance of the evidence is 
against a finding that the Veteran has a current PTSD 
diagnosis.

In summary, as the evidence of record does not demonstrate 
that the Veteran has a current PTSD diagnosis, the Board 
concludes that an award of service connection is not 
justified.  Support for this conclusion is found in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court 
found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

In conclusion, although the Veteran asserts that she has 
current PTSD, she is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  She is competent to give evidence about what she 
experienced; for example, she is competent to report that she 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board finds 
that the negative evidence of record, including the November 
1998 and December 2002 VA examination reports, is of greater 
probative value than the Veteran's statements in support of 
her claim.  Accordingly, the Board finds that the competent 
evidence of record fails to establish that the Veteran has 
current PTSD.  The Board has considered the doctrine of 
giving the benefit of the doubt to the Veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2009), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for PTSD, to 
include as due to in-service personal assault, and the claim 
must be denied.

C.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2009). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2009).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2009).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arises from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet App 505 (2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

1.  Left Knee Chondromalacia with Degenerative Arthritis

The Veteran asserts that a compensable evaluation is 
warranted for her service-connected left knee chondromalacia 
with degenerative arthritis.  At the outset, the Board notes 
that the Veteran filed her claim for an increased evaluation 
for her service-connected left knee disability on February 
20, 1998.  Normally, the rating period for consideration on 
appeal would begin from February 20, 1997, one year prior to 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  
However, a prior final rating decision dated August 16, 1997 
denied a compensable rating for the left knee disability.  38 
U.S.C.A. § 7105.  As such, the rating period on appeal is 
from August 17, 1997.

The record reflects that in a December 1998 decision, the RO 
continued the previously assigned noncompensable evaluation 
for the Veteran's service-connected left knee disability.  
Subsequently, in an April 2009 rating decision, the RO 
increased the evaluation for the Veteran's left knee 
disability to 10 percent disabling, effective May 31, 2007.  
The analysis below will only address the rating period from 
August 17, 1997 through May 30, 2007 (i.e. prior to May 31, 
2007).  The period from May 31, 2007 will be addressed in the 
Remand portion of the decision.

For the period prior to May 31, 2007, the Veteran's service-
connected left knee disability is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, which pertains to recurrent 
subluxation or lateral instability.  Under such code, a 10 
percent evaluation is warranted for slight symptomatology.  A 
20 percent evaluation is warranted for  moderate 
symptomatology.  A 30 percent evaluation is warranted for 
severe symptomatology. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
(noncompensable) evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2009).  

However, the clinical evidence of record does not demonstrate 
that a higher evaluation is warranted for her service-
connected left knee disability.  As medical history, the 
Board notes that on VA examination in May 1997, the examiner 
reported that the Veteran's ligaments were stable.  Although, 
on VA examination in November 1998, the Veteran reported that 
her knees occasionally gave out, on physical examination, the 
examiner reported that the Veteran's ligaments were stable.  
Further, the Veteran's December 2002 VA joints examination 
report shows that the Veteran's ligaments were stable and 
that patellar position was normal without any tenderness.  
Therefore, in the absence of any objective clinical evidence 
of recurrent subluxation or lateral instability, the Board 
finds that the Veteran is not entitled to a compensable 
evaluation under Diagnostic Code 5257.

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased rating 
and finds that Diagnostic Code 5260, which pertains to 
limitation of leg flexion, is applicable.  Under this Code, a 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees. A 10 percent evaluation is warranted 
for leg flexion that is limited to 45 degrees.  In order to 
achieve a 20 percent evaluation under this Code, the evidence 
must demonstrate leg flexion that is limited to 30 degrees.  
A 30 percent rating applies where leg flexion is limited to 
15 degrees.  

The record reflects that on VA examination in May 1997, the 
Veteran could flex her left knee to 135 degrees.  
Additionally, on VA examination in November 1998, the Veteran 
could flex her left knee to 125 degrees.  Further, on VA 
examination in December 2002, the examiner reported that the 
Veteran resisted motion of her knee, complaining of severe 
pain.  Thus, there are no range of motion findings from such 
examination.  As such, the Board finds that the available 
clinical findings for flexion are well in excess of the 
criteria for even a noncompensable evaluation, and do not 
correspond to a higher, 10 percent evaluation under DC 5260, 
which contemplates flexion limited to 45 degrees.  Therefore, 
a compensable evaluation is not warranted under this 
diagnostic code.

The Board has also considered whether the Veteran is entitled 
to a compensable rating under Diagnostic Code 5261 
(limitation of extension of the leg).  Under this Diagnostic 
Code, a noncompensable evaluation is assigned where extension 
is limited to 5 degrees.  A 10 percent rating is warranted 
where extension is limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 15 
degrees.  

However, on VA examinations in May 1997 and November 1998, 
the examiners reported that the Veteran had extension of 0 
degrees.  The December 2002 VA joints examination report 
shows that the Veteran did not perform range of motion 
testing as the Veteran resisted such testing due to 
complaints of pain.  Such findings correspond to the criteria 
for a noncompensable evaluation and not the criteria for a 10 
percent evaluation which contemplates extension limited to 10 
degrees.  Therefore, the Board concludes that the veteran is 
not entitled to a compensable evaluation under Diagnostic 
Code 5261.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
DeLuca v Brown, 8 Vet. App. 202 (1995).   The record reflects 
that the Veteran has complained of experiencing left knee 
pain, which has been acknowledged by VA examiners.  
Specifically, on VA joints examination in December 2002, the 
examiner reported that the Veteran resisted motion of her 
knee, complaining of severe pain.  However, the examiner also 
indicated that the Veteran's subjective manifestations were 
inconsistent in relation to objective findings, as could be 
determined from radiological pictures, and that there was no 
evidence of muscle spasm, atrophy, or swelling in the knee.  
The examiner further indicated that he was unable to assess 
the functional impairment and could not give any opinion 
regarding industrial impairment.  Therefore, the Board finds 
that the Veteran is not entitled to a higher evaluation under 
the criteria set forth in 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca.

The evidence of record also does not demonstrate that the 
Veteran suffers from ankylosis (i.e., complete bony fixation) 
of the right knee, as contemplated by DC 5256, dislocated 
semilunar cartilage, as contemplated by DC 5258, the absence 
of semilunar cartilage, as contemplated by DC 5259, 
impairment of the tibia and fibula, as contemplated by DC 
5262, or genu recurvatum, as contemplated by DC 5263.  
Therefore, the Veteran is also not entitled to a compensable 
evaluation under these Diagnostic Codes.

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
evidence of record does not establish loss of either flexion 
or extension to a compensable degree.  Thus, assignment of 
separate evaluations for limitation of flexion and extension 
of the right leg is not appropriate in this case. 

Further regarding the question of entitlement to separate 
evaluations, the Board calls attention to the provisions of 
VA General Counsel opinion 23-97 (VAOPGCPREC 23-97).  That 
opinion provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257.  See also 
VAOPGCPREC 9-98.  However, the evidence of record does not 
demonstrate that the Veteran has been diagnosed with 
arthritis.  Further, as discussed above, the evidence of 
record does not demonstrate that the Veteran has experienced 
subluxation or lateral instability in her left knee to a 
compensable degree.  

In conclusion, although the Veteran asserts that she is 
entitled to an increased evaluation for her left knee 
disability, the Board finds that the medical findings on 
physical examination are of greater probative value than the 
Veteran's statements regarding the severity of her 
disability.  Therefore, based on the medical evidence of 
record, the Board concludes that, for the period prior to May 
31, 2007, the Veteran's left knee symptomatology more nearly 
approximates the criteria for a noncompensable evaluation and 
that a staged rating is not warranted.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
compensable evaluation for the Veteran's service-connected 
left knee disability at any time during the rating period 
prior to May 31, 2007, and the claim must be denied.

2.  Residuals of a Right Fifth Finger

The Veteran asserts that a higher evaluation is warranted for 
her service-connected residuals of a fracture of the right 
fifth finger.  At the outset, the Board observes that service 
connection for the disability at issue has been established 
effective from June 23, 1993.

The Veteran is currently assigned a noncompensable evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2009) for her 
disability.  The evidence of record establishes that she is 
right-hand dominant.  As such, the criteria for a dominant 
(major) extremity apply.  38 C.F.R. § 4.69

The schedular rating provides for a noncompensable rating for 
ankylosis of the little (fifth) finger of the major or minor 
hand, whether it is unfavorable or favorable. 38 C.F.R. § 
4.71a, Diagnostic Code 5227.  However, the Veteran is not 
entitled to a higher evaluation under Diagnostic Code 5227 
because a noncompensable evaluation is the maximum rating 
allowed under this diagnostic code, which, as noted above, 
the Veteran has already been assigned.  VA regulations 
concerning functional loss are not applicable where a 
disability is rated at the maximum level provided by the 
diagnostic code under which it is rated, as is the veteran's 
situation.  VAOPGCPREC 36-97 (holding that consideration must 
be given to the extent of disability under 38 C.F.R. §§ 4.40 
and 4.45 "when a veteran has received less than the maximum 
evaluation" under Diagnostic Code 5293); see also Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) (Court concluded that 
remand for the Board to consider functional loss due to pain 
was not appropriate where the claimant was already receiving 
the maximum disability rating available for limitation of 
motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain).  
Therefore, an increased disability rating based on functional 
loss is not available under 38 C.F.R. § § 4.40, 4.45 or the 
holding in Deluca under Diagnostic Code 5227.

The Board has also considered other Diagnostic Codes and 
finds that 38 C.F.R. § 4.71, Diagnostic Code 5230, pertaining 
to limitation of motion of the ring or little finger is 
applicable.  Under this Diagnost Code, any degree of 
limitation of motion of the right (fifth) finger is assigned 
a noncompensable rating, whether it affects the minor or 
major hand, respectively.   Therefore, because the maximum 
evaluation, 0 percent, has already been assigned to the 
Veteran's residuals of a fracture to the right fifth finger 
disability, a higher evaluation is not possible under 
Diagnostic Code 5230.

The Board notes that a compensable is available under 
38 C.F.R. § 4.71a, Diagnostic Code 5156, which pertains to 
amputation of the little finger.  However, the clinical 
evidence of record does not reflect that the Veteran's right 
fifth finger is amputated or has functional loss comparable 
to amputation.  Therefore, a higher evaluation is not 
warranted under Diagnostic Code 5156. 

In conclusion, although the Veteran asserts that she is 
entitled to an increased evaluation for her right fifth 
finger disability, the Board finds that the medical findings 
on physical examination are of greater probative value than 
the Veteran's statements regarding the severity of her 
disability.  Therefore, based on the medical evidence of 
record, the Board concludes that, throughout the rating 
period on appeal, the Veteran's right fifth finger 
symptomatology more nearly approximates the criteria for a 
noncompensable evaluation and that a staged rating is not 
warranted.  Therefore, the Board finds that the preponderance 
of the evidence is against a compensable evaluation for the 
Veteran's service-connected residuals of a fracture to the 
right fifth finger disability at any time during the rating 
period on appeal, and the claim must be denied.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2009).

D.  Multiple Noncompensable Disabilities 

The law provides that whenever a veteran is suffering from 
two or more separate permanent service-connected disabilities 
of such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree under the 1945 Schedule for Rating 
Disabilities, the rating agency is authorized to apply a 10 
percent rating, but not in combination with any other rating. 
38 C.F.R. § 3.324 (2009).

The record reflects that the Veteran is service-connected for 
only two disabilities - a left knee disability and residuals 
of a fracture of the right fifth finger.  Specifically, in a 
June 1985 rating decision, the RO granted service connection 
for a left knee disability and assigned a noncompensable 
evaluation, effective from April 20, 1984.  The 
noncompensable rating was confirmed by final rating decisions 
in January 1994 and August 1997.  The December 1998 rating 
decision on appeal continued the noncompensable rating.  In 
the same December 1998 rating decision, the RO granted 
service connection for a fracture of the right fifth finger 
and assigned a noncompensable evaluation, effective from June 
23, 1993.

From May 31, 2007

The record demonstrates that in an April 2009 rating 
decision, the RO increased the evaluation for the Veteran's 
service-connected left knee disability from noncompensable to 
10 percent disabling, effective from May 31, 2007.  
Therefore, because the Veteran now has at least one 
compensable service-connected disability the threshold 
criteria for entitlement to compensation under 38 C.F.R. § 
3.324 are not met, and her claim must be dismissed as a 
matter of law.

Because the claim is denied as a matter of law the benefit- 
of-the-doubt principle is not for application.  Sabonis v. 
Brown, 6 Vet. App. 425, 430 (1994) (when the law and not the 
evidence is dispositive, the Board dismisses the appeal on 
the grounds of lack of legal merit).


ORDER

Because new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disability, the appeal is denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for a bilateral hip 
disability is denied.
Entitlement to service connection for a right shoulder is 
denied.

Entitlement to service connection for PTSD is denied.

Entitlement to a compensable evaluation for a service-
connected left knee disability, prior to May 31, 2007, is 
denied.

Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right fifth finger is denied.

From May 31, 2007, the claim of entitlement to a 10 percent 
disability evaluation under the provisions of 38 C.F.R. § 
3.324 due to multiple noncompensable service- connected 
disabilities is dismissed.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2009).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  

1.  Low Back Disability

The Veteran asserts that service connection is warranted for 
a low back disability.  With respect to an in-service injury 
or disease, March and April 1982 service treatment records 
show that the Veteran complained of experiencing back pain 
that was brought on by carrying her back pack.  The Veteran 
again complained of experiencing back pain for three weeks in 
July 1982.  However, the examiner's assessment was that the 
Veteran did not have a physical problem.  Additionally, an 
August 1982 service treatment record demonstrates that the 
Veteran complained of experiencing low and mid back pain for 
two weeks after heavy lifting in the motor pool.  The 
examiner's assessment was mechanical low back pain that was 
consistent with overlay.  Also, a February 1984 service 
treatment record shows that the Veteran complained of 
experiencing back pain, along with dizziness, leg and foot 
pain, and feeling like she was going to pass out.  No 
diagnosis was provided for the Veteran's symptomatology.  
Additionally, the Veteran's March 1984 separation examination 
report shows that she reported a history of recurrent back 
pain.

With respect to a current disability, post-service treatment 
records show that the Veteran has complained of experiencing 
back pain since 1985.  In April 1988, a private examiner 
attributed such back pain to a lumbar strain or myofascitis.  
In an August 2003 radiology report, the examiner's impression 
was that the Veteran had mild to moderate degenerative 
changes which involved facets in the lower lumbar spine.  In 
February 2006, a private examiner diagnosed the Veteran with 
lumbar spondylosis.  Likewise, in March 2005, a private 
examiner diagnosed the Veteran with lumbar spine degenerative 
arthritis.  Additionally, an August 2007 VA outpatient 
treatment record shows that the examiner's impression was 
that the Veteran had mild osteoarthritis on x-ray.    

As to the etiology of such low back disability, the Veteran 
contends that it is due to an in-service assault that 
occurred in July 1983, when a former boyfriend threw a couch 
in the air and it came across her right shoulder and low 
back.  (The Board notes that there is no corroborating 
evidence that such event ever occurred).  However, with 
respect to a clinical opinion as to the etiology of the 
Veteran's low back disability, an August 1989 private 
treatment record indicated that there was a questionable 
hysterical component to the Veteran's complaints.  
Additionally, a  December 2002 VA examination report shows 
that the examiner, who indicated that he had reviewed the 
Veteran's claim file, opined that it was not possible to give 
any specific opinion about the influence of the Veteran's 
military related residuals because her subjective back 
manifestations were inconsistent in relation to objective 
findings as could be determined from radiological pictures 
and there was no evidence of muscle spasm, atrophy or 
swelling in the low back or shoulder areas.   The Board finds 
that such opinion is inadequate because treatment records 
received after the December 2002 VA examination show that the 
Veteran's subjective complaints of low back pain have been 
objectively attributed to arthritis and spondylosis.  
Additionally, the record also demonstrates that in August 
2007, a VA examiner reported that he suspected a large 
component of the Veteran's pain was due to fibromyalgia.

Therefore, in light of the evidence of in-service low back 
symptomatology, a current low back disability, the fact that 
the December 2002 VA examination is inadequate, and there is 
evidence that the Veteran's low back symptomatology may be 
attributed to diagnosed disability, to include fibromyalgia, 
the Board finds that a new VA examination and opinion is 
warranted to determine the nature and etiology of the 
Veteran's current low back disability.  Such information 
would be useful in the de novo adjudication of the Veteran's 
claim

2.  Bilateral Hand Disability

The Veteran asserts that service connection is warranted for 
a bilateral hand disability.  With respect to a current 
disability, a June 2007 VA outpatient treatment record 
demonstrates that x-rays demonstrated mild degenerative 
changes in the Veteran's hands.  Likewise, a February 2009 VA 
examination report shows that the examiner's impression, 
after a physical examination and x-rays, was that the Veteran 
had mild bilaterally symmetrical degenerative changes within 
the hands.  

With respect to an in-service injury or disease, the 
Veteran's service treatment records reflect that in January 
1984, the Veteran reported that she had injured both her 
right and left hand four months prior when she hit them on a 
metal rail while running up some stairs.  The examiner's 
assessment was that of a possible left hand soft tissue 
injury or strain.  A subsequent January 1984 service 
treatment record reflects that the Veteran continued to 
complain of left hand pain due to a short arm cast.  The 
Veteran's service treatment records also reflect that the 
Veteran was diagnosed with a right hand fifth proximal 
phalange fracture (The Board notes that the Veteran is 
already service-connected for this condition).

With respect to the etiology of the Veteran's bilateral hand 
disability, a December 2002 VA examination report shows that 
the examiner, who indicated that he had reviewed the 
Veteran's claim file, opined that it was not possible to give 
any specific opinion about the influence of the Veteran's 
military related residuals because her subjective hand 
manifestations were inconsistent in relation to objective 
findings as could be determined from radiological pictures.  
However, as noted above treatment records received after the 
December 2002 VA examination demonstrate that the Veteran has 
current bilateral hand degenerative changes.  Accordingly, 
the Board now finds that the December 2002 VA examiner's 
opinion is inadequate. Additionally, the record also 
demonstrates that in August 2007, a VA examiner reported that 
he suspected a large component of the Veteran's pain was due 
to fibromyalgia

Therefore, in light of the evidence of current bilateral hand 
disability, a documented in-service bilateral hand injury, 
the fact that the December 2002 VA examination is inadequate, 
and the Veteran's symptomatology may be attributed to 
fibromyalgia, the Board finds that a new VA examination is 
warranted to determine the nature and etiology of the 
Veteran's current bilateral hand disability.  Such 
information would be useful in the de novo adjudication of 
the Veteran's claim

3.  Psychiatric Disability, Other than PTSD

The Board observes that in March 1985, the RO denied the 
Veteran's claim for entitlement to service connection for a 
psychiatric disability.  The Veteran did not appeal that 
decision.  Subsequently, in June 1997, the Veteran filed to 
reopen her claim for entitlement to service connection for a 
psychiatric disability.  In an August 1997 decision, the RO 
determined that new and material evidence had not been 
submitted to reopen such a claim.  The Veteran did not appeal 
that decision.  Thereafter, the Veteran filed a claim for 
entitlement to service connection for PTSD, which was 
adjudicated and denied by the RO in a December 1998 decision.  
Such is the issue that was perfected for appeal by the 
Veteran and is currently before the Board for review.  There 
is no evidence that the Veteran has filed to reopen her 
previously denied claim for entitlement a service connection 
for a psychiatric disability, other than PTSD.  Nevertheless, 
the RO, in Supplemental Statements of the Case in January 
2006 and April 2009, apparently adjudicated the issue of 
entitlement to service connection for a psychiatric 
disability, other than PTSD.  

The Board agrees with the RO's decision to discuss the issue 
of entitlement to service connection for a psychiatric 
disability, other than PTSD, because such issue is 
"inextricably intertwined" with the current issue on appeal 
(entitlement to service connection for PTSD).  See, Clemons 
v. Shinseki, __ Vet.App. __ (Feb. 19, 2009) (per curiam 
order).  However, the Board finds that the Veteran was not 
issued a VCAA notice letter that included the issue of 
entitlement to service connection for a psychiatric 
disability, other than PTSD, and that such issue was only 
adjudicated in a Supplemental Statement of the Case and not 
in a proper rating decision. 

Further, although the record reflects that the Veteran was 
afforded a VA examination in December 2002 and that the 
examiner indicated that the Veteran's claimed disabilities, 
including anxiety disorder, were not at least as likely as 
not related to her active service, the examiner failed to 
provide a clinical rationale for his opinion.  However, the 
Board finds that the examiner's failure to provide such a 
rationale renders his opinion inadequate, especially in light 
of the fact that the Veteran's service treatment records show 
that in July 1982, the Veteran complained of hysteria and 
multiple situational problems, including disliking Army life.  
Such treatment records also show that the Veteran made a 
suicidal gesture in March 1984 and reported a history of 
depression on her March 1984 separation examination.  
Consequently, in light of the evidence of both in-service and 
post service psychiatric symptomatology and because the 
December 2002 VA opinion is inadequate, the Board finds that 
a new VA examination and opinion is warranted to ascertain 
the full nature and etiology of the Veteran's current 
psychiatric disability, other than PTSD.  Such information 
would be useful in the de novo adjudication of the Veteran's 
claim



4.  Left Knee Disability

The Veteran asserts that an evaluation in excess of 10 
percent is warranted for her service-connected left knee 
disability, from May 31, 2007.  The Board observes that the 
Veteran was last afforded a VA examination to determine the 
current severity of her left knee disability in February 
2009.   However, in reviewing the examination report from 
such examination, the Board is unable to ascertain if the 
examiner performed left knee range of motion testing.  
Further, even if the examiner indeed performed such testing, 
he failed to report the pertinent findings.  Therefore, to 
ensure that the record reflects the current severity of the 
Veteran's left knee, the Board finds that a new VA 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the Veteran's 
disability.  

5.  Multiple noncompensable service-connected disabilities - 
prior to May 31, 2007

For the period prior to May 31, 2007, the Veteran maintains 
that her service-connected disabilities, although 
noncompensable in nature, interfere with employability and 
therefore warrant the assignment of a 10 percent evaluation 
in accordance with the provisions of 38 C.F.R. § 3.324.  In 
this regard, it is observed that the Veteran has multiple 
nonservice-connected disabilities.  The Board also observes 
that during the VA psychiatric examination in December 2002, 
the Veteran related that she had last worked in February 1997 
and that she left that job due to an incident that aggravated 
shoulder and back injuries.  Claims of entitlement to service 
connection for low back, bilateral hand, and psychiatric 
disability, other than PTSD, received prior to May 31, 2007, 
are pending on appeal, and are inextricably intertwined with 
the issue of entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 prior to May 31, 2007.  In this regard, an effective 
date and disability rating assigned in the event of award of 
any benefit sought on appeal could affect the outcome of the 
claim for a 10 percent rating for multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324 prior 
to May 31, 2007.  As such, appellate adjudication of the 
matter by the Board must be deferred pending completion of 
the action requested below.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and her 
representative should be informed as to 
the information and evidence necessary to 
substantiate her claims for service 
connection for a low back disability, 
bilateral hand disability, and a 
psychiatric disability, other than PTSD, 
as well as her claim for an increased 
evaluation for a service-connected left 
knee disability from May 31, 2007, 
including which evidence, if any, the 
Veteran is expected to obtain and submit, 
and which evidence will be obtained by 
VA.  Additionally, the Veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claims, including notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.

2.   Contact the Veteran and request that 
she furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom she has received 
treatment for her bilateral hand 
disability, low back disability, and 
psychiatric disability, other than PTSD, 
since her discharge from service, and 
left knee disability since May 31, 2007.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the Veteran, not already of record.

3.  The Veteran should be afforded a VA 
psychiatric examination.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  The examination 
and the report thereof should be in 
accordance with DSM- IV.

The examiner should specifically identify 
all psychiatric disabilities, other than 
PTSD, found to be present. 

The examiner is requested to opine as to 
whether it as least as likely as not that 
any such psychiatric disorder(s) is/are 
related to service on any basis, to 
include the Veteran's documented 
psychiatric symptomatology, including her 
reported hysteria in July 1982, the 
documented report of her attempting to 
slit her wrists in a suicidal gesture in 
March 1984, her reported sexual 
harassment and assault, and/or her 
reported history of depression or 
excessive worry.  All opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

4.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
her low back and bilateral hand 
disabilities.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior, and pursuant, to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  

The examiner should specifically identify 
all low back and bilateral hand 
disabilities found to be present.  With 
respect to the Veteran's right hand, the 
examiner should specifically indicate 
whether any symptomatology is separate 
and distinct from the Veteran's already 
service-connected residuals of a fracture 
to the right fifth finger disability.  
The examiner should also specifically 
indicate whether any of the Veteran's low 
back and bilateral hand symptomatology is 
due to fibromyalgia.

The examiner should be requested to 
furnish an opinion concerning whether it 
is at least as likely as not that the 
Veteran has current low back and 
bilateral hand disabilities that are 
related to service on any basis, to 
include the Veteran's documented in-
service low back and bilateral hand 
symptomatology.  If it is found that the 
Veteran has fibromyalgia and that some or 
all of her bilateral hand and/or low back 
symptomatology is attributable to such 
condition, the examiner should be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that the Veteran's fibromyalgia had it's 
onset in service.

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  The Veteran should then be afforded a 
VA orthopedic examination to determine 
the current nature, extent and severity 
of her service-connected left knee 
disability.  The entire claims file must 
be made available to the examiner and the 
report of examination should include a 
discussion of the Veteran's documented 
medical history and assertions.

All appropriate tests, including range of 
motion, and studies should be 
accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached.

6.  Thereafter, adjudicate the Veteran's 
claim of entitlement to service 
connection for a psychiatric disability, 
other than PTSD.  If the benefit sought 
remains denied, issue a Statement of the 
Case to the Veteran and her 
representative and allow an appropriate 
opportunity to response. 

The issues of entitlement to service 
connection for a low back disability and 
bilateral hand disability, the issue of 
entitlement to an evaluation in excess of 
10 percent for a service-connected left 
knee disability from May 31, 2007, and 
the issue of entitlement to a 10 percent 
rating for multiple noncompensable 
service-connected disabilities, should be 
readjudicated.  If any benefit sought 
remains denied, the Veteran and her 
representative should be issued a 
Supplemental Statement of the Case and 
afforded the appropriate opportunity to 
respond.  

Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


